Quillian, Judge,
dissenting.
I respectfully dissent from Division 1 (c) of the majority opinion.
1. In Division 1 (c), it was held that the presence of counsel with a state witness during the playing of an intercepted communication by the state was not "sufficient, by itself or in conjunction with the others [facts], to demand a ruling on the motion to suppress contrary to that made by the Supreme Court in this case.”
To me the statute as to publication of any information obtained under the warrant is clear and unambiguous. Code Ann. § 26-3004 (k) (Ga. L. 1968, pp. 1249, 1328; 1972, p. 615; 1972, pp. 952, 953) states: "Any publication of the information or evidence obtained under a warrant issued hereunder other than that necessary and essential to the preparation of and actual prosecution for the crime specified in the warrant shall be an unlawful invasion of privacy under this Chapter, and shall cause such evidence and information to be inadmissible in any criminal prosecution.” (Emphasis supplied.)
Prior to the trial the state called in Mr. and Mrs. Johnson to listen to the intercepted communication — as they stated, to attempt to identify the voice of Mr. Orkin. I see nothing wrong with this. It was for a purpose that was "necessary and essential to the preparation of’ this case. However, they brought with them an attorney, Mr. *655O’Brien. The majority finds no fault with their attorney being present as "[o]ne appearing as counsel for another appears as his special agent and alter ego.” Mr. Johnson testified that Mr. O’Brien had "been more or less a lawyer for [him and his] wife over a number of years.” He was asked whether or not it was his general practice "to consult with him when problems arise?” He said that it was, and testified as follows: Q."And did you do it with him in this particular situation? A. I sure did. He called me as a friend. Q. Now, on the occasion that you and your wife and Mr. O’Brien came down to our office the Wednesday before the trial, did he come down at you and your wife’s personal request with you? A. Yes, he did... Q. Mr. Johnson, did you say in response to Mr. Weller’s question that you called in Mr. O’Brien as a friend? A. No Mr. O’Brien called me as a friend. Q. Oh, he called you as a friend? All right. A. Strictly as a friend, Mr. Weltner. Q. I see. Just as a friend. A. Yes, sir. He had been for a long time.”
I dissent from the majority. Whether Mr. O’Brien was present as a friend or as an attorney representing either of the state’s witnesses, there is no exception carved out of the statute for the presence of anyone other than those "necessary and essential to the preparation of and actual prosecution for the crime specified.” See Orkin v. State, 236 Ga. 176, 188 (223 SE2d 61). Mr. O’Brien’s presence was neither "necessary” nor "essential” to the preparation or prosecution of this case. Code Ann. § 26-3004 (k).
"Wiretap statute provides a right not only to have unlawful intercepts suppressed as far as use in court is concerned, but also creates [the] right not to be overheard except in conformity with the statutory provisions.” United States v. Bernstein, 509 F2d 996 (8) (4th Cir. 1975). This publication of an intercepted communication to an individual not connected with "the preparation of or prosecution of this case” renders it inadmissible. Code Ann. § 26-3004 (k).
The state contends there was no publication. This question has already been settled by the Supreme Court. They held: "This publication took place in a locked office and was a very limited publication for voice identification *656purposes.” Orkin v. State, 236 Ga. 176, 190, supra. The facts in the record clearly show that the Supreme Court’s statement of what transpired was in error. The actual testimony is that Mr. O’Brien was "in and out” during the playing of the tape to Mr. and Mrs. Johnson and was not hindered by the locked doors.
For the reasons stated above the publication of the tape in Mr. O’Brien’s presence was in violation of Code Ann. § 26-3004 and thereby rendered inadmissible.
2. The state attacks defendant’s extraordinary motion for new trial as lacking in "diligence,” citing Emmett v. State, 232 Ga. 110 (7) (205 SE2d 231). Emmett holds that it is incumbent on a party seeking a new trial on the ground of newly discovered evidence to satisfy the court, inter alia: "(2) that it was not owing to the want of due diligence.” The state argues that the defendant could have called Johnson as a witness (citing Harper v. State, 131 Ga. 771, 774 (63 SE 339)) or cross examined "[t]he district attorney’s representatives... about what Johnson told them . . .” The record reflects defendant’s counsel’s letter to the Johnsons before trial to attempt to talk to them was refused. An affidavit of defendant’s counsel reveals that a motion to the trial court to require Johnson to submit to examination under oath was denied.
Johnson was never called as a state witness, thus the opportunity for examination by defendant’s counsel was completely frustrated. Without examining Johnson it was never revealed that he had played a part in the determination of probable cause for issuance of the investigative warrant or the publication of the intercepted communications. Since these facts were never revealed I cannot fault defendant’s counsel for not cross examining members of the district attorney’s office as to something he never knew existed. As our Supreme Court stated in Matthews v. Grace, 199 Ga. 400, 406 (34 SE2d 454), such evidence "shows an endeavor to discover evidence of the very fact which the new evidence here established. It would be unreasonable to require more. . . It was an abuse of discretion to overrule” the motion for a new trial.
I am authorized to state that Chief Judge Bell and *657Judges Clark and Smith concur in this dissent.